
	
		II
		112th CONGRESS
		1st Session
		S. 480
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mrs. Gillibrand (for
			 herself, Mr. Kerry,
			 Mr. Lautenberg, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To temporarily expand the V nonimmigrant visa category to
		  include Haitians whose petition for a family-sponsored immigrant visa was
		  approved on or before January 12, 2010.
	
	
		1.Short titleThis Act may be cited as the
			 Haitian Emergency Life Protection Act
			 of 2011 or the H.E.L.P. Act.
		2.Expansion of V Visa
			 category for Haitian immigrantsSection 101(a)(15)(V) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(V)) is amended—
			(1)in the matter
			 preceding clause (i), by striking section 203(a)(2)(A) that and
			 inserting section 203(a) that, except as provided under clause
			 (iii),;
			(2)by amending
			 clause (i) to read as follows:
				
					(i)the petition is
				for status under section 203(a)(2)(A) and has been pending for at least 3
				years;
					;
			(3)in clause
			 (ii)—
				(A)by amending the
			 matter preceding subclause (I) to read as follows:
					
						(ii)the petition is
				for status under section 203(a)(2)(A), has been approved, and was filed at
				least 3 years previously, and
						;
				and
				(B)in subclause
			 (ii), by striking the period at the end and inserting ; or;
			 and
				(4)by adding at the
			 end the following:
				
					(iii)(I)such petition was
				approved on or before January 12, 2010; and
						(II)the alien is a national of Haiti
				and a resident of
				Haiti.
						.
			3.Use of secondary
			 evidence for eligibility verificationThe Secretary of State, in coordination with
			 U.S. Citizenship and Immigration Services, may issue travel documents
			 (including a nonimmigrant visa) to any alien in Haiti—
			(1)who is described in—
				(A)section 101(a)(15)(V)(iii) of the
			 Immigration and Nationality Act, as added by section 2(4); or
				(B)section 201(b)(2)(A) of such Act (8 U.S.C.
			 1151(b)(2)(A));
				(2)whose eligibility for such documents has
			 been evaluated by a consular officer after reviewing the best available
			 evidence of such eligibility, including secondary evidence, if necessary;
			 and
			(3)who meets all criteria required for—
				(A)a family-sponsored immigrant visa under
			 section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a));
			 or
				(B)admission into the United States as an
			 immediate relative of a United States citizen (as defined in section
			 203(b)(2)(A)(i) of such Act).
				4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2011 through 2013 to process—
			(1)nonimmigrant visa applications authorized
			 under section 101(a)(15)(V)(iii) of the Immigration and Nationality Act, as
			 added by section 2(4); and
			(2)immigrant visa applications for immediate
			 relatives (as defined in section 203(b)(2)(A)(i) of such Act).
			5.Sunset
			 provisionThis Act and the
			 amendments made by this Act shall be effective during the 2-year period
			 beginning on the date of the enactment of this Act.
		
